BlackRock Allocation Target Shares BATS: Series A Portfolio BATS: Series C Portfolio BATS: Series E Portfolio BATS: Series M Portfolio BATS: Series P Portfolio BATS: Series S Portfolio BlackRock Funds SM BlackRock Multi-Manager Alternative Strategies Fund BlackRock Funds II BlackRock LifePath ® Active 2020 Fund BlackRock LifePath ® Active 2025 Fund BlackRock LifePath ® Active 2030 Fund BlackRock LifePath ® Active 2035 Fund BlackRock LifePath ® Active 2040 Fund BlackRock LifePath ® Active 2045 Fund BlackRock LifePath ® Active 2050 Fund BlackRock LifePath ® Active 2055 Fund BlackRock LifePath ® Active Retirement Fund (each, a Fund and collectively, the Funds) Supplement dated July 29, 2015 to the Statement of Additional Information of each Fund This Supplement was previously filed on July 2, 2015. Effective on September 1, 2015, Part II of each Funds Statement of Additional Information is amended as follows: The fifth paragraph in the section entitled Purchase of Shares  Institutional Shares and Institutional Daily Shares in Part II of each Funds Statement of Additional Information is deleted in its entirety and replaced with the following: Certain of the Funds offer Institutional Shares as described in each such Funds Prospectus. In addition, the following investors may purchase Institutional Shares: employees, officers and directors/trustees of BlackRock, Inc., BlackRock Funds, Bank of America Corporation (BofA Corp.), The PNC Financial Services Group Inc., Barclays PLC or their respective affiliates; individuals and Institutional Investors with a minimum initial investment of $2 million who may purchase shares of a Fund through a financial intermediary that has entered into an agreement with the Distributor to purchase such shares (Institutional Investors include, but are not limited to, endowments, foundations, family offices, local, city, and state governmental institutions, corporations, and insurance company separate accounts); employer-sponsored retirement plans (which, for this purpose, do not include SEP IRAs, SIMPLE IRAs or SARSEPs), state sponsored 529 college savings plans, collective trust funds, investment companies or other pooled investment vehicles, unaffiliated thrifts and unaffiliated banks and trust companies, each of which may purchase shares of the Fund through a financial intermediary that has entered into an agreement with the Distributor to purchase such shares; investors of financial intermediaries that: (i) charge such investors a fee for advisory, investment consulting, or similar services or (ii) have entered into an agreement with the Distributor to offer Institutional Shares through a no-load program or investment platform, in each case, with a minimum initial investment of $1,000; clients of the trust departments of PNC Bank and Bank of America, N.A. and their affiliates for whom they (i) act in a fiduciary capacity (excluding participant directed employee benefit plans), (ii) otherwise have investment discretion, or (iii) act as custodian for at least $2 million in assets; and holders of certain BofA Corp. sponsored unit investment trusts (UITs) who reinvest dividends received from such UITs in shares of a Fund. The section entitled Purchase of Shares  Class K Shares in Part II of each Funds Statement of Additional Information is deleted in its entirety and replaced with the following: Class K Shares of the Fund are available only to (i) employer-sponsored retirement plans (not including SEP IRAs, SIMPLE IRAs and SARSEPs) (Employer-Sponsored Retirement Plans), (ii) collective trust funds, investment companies and other pooled investment vehicles, each of which may purchase shares of the Fund through a financial intermediary that has entered into an agreement with the Funds distributor to purchase such shares, (iii) Institutional Investors, which include but are not limited to, endowments, foundations, family offices, local, city, and state governmental institutions, corporations and insurance company separate accounts, each of which may purchase shares of the Fund through a financial intermediary that has entered into an agreement with the Funds Distributor to purchase such shares and (iv) any other investors who met the eligibility criteria for BlackRock Shares or Class K Shares September 1, 2015 and have continually held Class K Shares of the Fund in the same account since September 1, 2015. Shareholders should retain this Supplement for future reference. SAI-KINST3-0715SUPR
